Citation Nr: 0930125	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-29 212	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for throbbing shoulder 
pain (also claimed as arm condition with limitation of 
movement).  

2.  Entitlement to service connection for a bilateral wrist 
disorder.  

3.  Entitlement to a disability rating greater than 30 
percent for service-connected abdominal hysterectomy due to 
endometriosis.  

4.  Entitlement to service connection for hair loss.

5.  Entitlement to service connection for residuals 
associated with hysterectomy (claimed as sleep problems, 
viral gastritis, and muscle spasms).

6.  Entitlement to service connection for lumbosacral strain.

7.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

8.  Entitlement to service connection for cervical neck pain 
with bone spur, nerve root irritation, muscle spasms, 
arthritis, and severe left side pain.

9.  Entitlement to service connection for migraine headaches.  

10.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, wherein the RO, in part, 
denied claims for service connection for hair loss, residuals 
associated with hysterectomy (including sleep problems, viral 
gastritis, and muscle spasms), lumbosacral strain, and 
continued a previous denial of service connection for IBS, as 
well as a July 2006 decision of the Columbia RO, wherein the 
RO, in part, denied the Veteran's claims for service 
connection for migraine headaches  and neck pain and found 
that the Veteran had failed to submit new and material 
evidence to reopen a previously denied claim of entitlement 
to service connection for depression.  This case was 
subsequently transferred to the RO in Montgomery, Alabama.   

In the Veteran's October 2007 VA Form 9 she requested a local 
RO hearing.  However, in January 2009 correspondence the 
Veteran withdrew her request for a local hearing.  The 
Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in March 2009.  A transcript of 
this hearing is associated with the claims file.  

In July 2008 the Veteran submitted a claim for a total 
disability rating based on individual unemployability (TDIU).  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for hair 
loss; entitlement to service connection for residuals 
associated with hysterectomy (claimed as sleep problems, 
viral gastritis, and muscle spasms); entitlement to service 
connection for lumbosacral strain; entitlement to service 
connection for IBS; entitlement to service connection for 
cervical neck pain with bone spur, nerve root irritation, 
muscle spasms, arthritis, and severe left side pain; 
entitlement to service connection for migraine headaches; and 
whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
major depressive disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In January 2009 correspondence the Veteran indicated that she 
wished to withdraw her appeal concerning the issues of 
entitlement to service connection for throbbing shoulder pain 
(also claimed as arm condition with limitation of movement); 
entitlement to service connection for a bilateral wrist 
disorder; and entitlement to a disability rating greater than 
30 percent for service-connected abdominal hysterectomy due 
to endometriosis.  
 

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the issues of entitlement to service 
connection for throbbing shoulder pain (also claimed as arm 
condition with limitation of movement); entitlement to 
service connection for a bilateral wrist disorder; and 
entitlement to a disability rating greater than 30 percent 
for service-connected abdominal hysterectomy due to 
endometriosis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the December 2004 rating decision, the RO denied the 
Veteran's claim of service connection for a bilateral wrist 
disorder.  In the July 2006 rating decision, the RO denied 
the Veteran's claims of service connection for throbbing 
shoulder pain and entitlement to a disability rating greater 
than 30 percent for service-connected abdominal hysterectomy 
due to endometriosis.  The Veteran perfected her appeals to 
the Board in May 2005 and October 2007.  

In January 2009 correspondence the Veteran indicated that she 
wished to withdraw her appeal concerning the issues of 
entitlement to service connection for throbbing shoulder pain 
(also claimed as arm condition with limitation of movement), 
entitlement to service connection for a bilateral wrist 
disorder, and entitlement to a disability rating greater than 
30 percent for service-connected abdominal hysterectomy due 
to endometriosis.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  The Veteran 
has properly withdrawn her appeal concerning the issues of 
entitlement to service connection for throbbing shoulder pain 
(also claimed as arm condition with limitation of movement), 
entitlement to service connection for a bilateral wrist 
disorder, and entitlement to a disability rating greater than 
30 percent for service-connected abdominal hysterectomy due 
to endometriosis, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these issues and they are dismissed.


ORDER

The appeals concerning the issues of entitlement to service 
connection for to service connection for throbbing shoulder 
pain (also claimed as arm condition with limitation of 
movement); entitlement to service connection for a bilateral 
wrist disorder; and entitlement to a disability rating 
greater than 30 percent for service-connected abdominal 
hysterectomy due to endometriosis is dismissed.


REMAND

The Veteran claims that hair loss, residuals associated with 
hysterectomy (claimed as sleep problems, viral gastritis, and 
muscle spasms), lumbosacral strain, IBS, cervical neck pain 
with bone spur, nerve root irritation, muscle spasms, 
arthritis, and severe left side pain, migraine headaches, and 
major depressive disorder are related to her military 
service, either on a direct basis or as secondary to the 
service-connected abdominal hysterectomy.  

A review of the Veteran's service treatment records shows 
that she complained of headaches and neck pain in January 
1982.  She also complained of low back pain and muscle spasms 
in February 1982 and made several complaints regarding 
abdominal pain, stomach cramps, and heavy periods in November 
1981 and April 1983.  These records also show that the 
Veteran delivered a non-viable infant in October 1982.  The 
Veteran's February 1984 separation examination shows a normal 
head, spine, genitourinary system, neurologic system, and 
psychiatric system.  A "Report of Medical History" 
regarding the Veteran's separation is not of record.    

In March 2000, the Veteran underwent a hysterectomy due to 
severe endometriosis and in May 2000 the Veteran submitted a 
claim for service connection for lower abdominal pain, left 
side pain, and depression due to the loss of her first child.  
In July 2002, the Veteran underwent a VA examination and the 
examiner opined that the Veteran's complaints of abdominal 
pain and heavy periods during military service were early 
indications of her endometriosis.  By rating decision dated 
in August 2002, the RO granted service connection for 
hysterectomy due to endometriosis (claimed as abdominal 
pain).  A Board decision in December 2003 denied service 
connection for depression.

Post-service treatment records show complaints of the above 
claimed disorders.  Specifically, a May 2003 private 
treatment report shows complaints of thinning hair for the 
past two years.  Medical records from service to the present 
note continued complaints of abdominal pain .  A September 
2003 VA X-ray of the lumbosacral spine shows mild 
degenerative changes.  A December 1992 treatment record shows 
IBS.  A July 2003 VA X-ray of the cervical spine shows a very 
small bone spur at the anteroinferior aspect of the C5 
vertebral body.  Also, the Veteran began complaining of 
headaches as early as December 1986.    

Of note, in a report of a May 2005 VA magnetic resonance 
imaging scan of the lumbar spine the examiner noted that the 
Veteran's arthritis is "due to normal aging with poor 
conditioning."  

No VA examiner has commented yet on whether the above claimed 
disorders are related to the Veteran's military service, 
either on a direct or a secondary basis.  Given the above, on 
remand the Veteran should be afforded appropriate VA 
examinations to resolve these matters.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Also, review of the record shows that notice sent in 
connection with the claims for entitlement to service 
connection for migraine headaches and major depressive 
disorder is deficient.  January and March 2005 letters 
notified the Veteran of the requirements for obtaining 
service connection on a direct basis but did not address the 
requirements for obtaining service connection on a secondary 
basis.  Thus, the Veteran was never adequately informed of 
the requirements needed to substantiate the claims for these 
issues on appeal.  On remand, corrective notice should be 
sent. 

Finally, review of the record shows that the Veteran 
submitted an authorization to obtain medical records from 
Sparks and Favor Medical Clinic dated in October 2008.  The 
RO requested these records in December 2008 however, neither 
the medical records nor a negative response regarding these 
records have been associated with the claims file.  38 C.F.R. 
§ 3.159 (c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice 
informing her of the requirements for 
establishing entitlement to service 
connection for migraine headaches and 
major depressive disorder on a secondary 
basis.  

2.  Send a follow-up request for medical 
records to Sparks and Favor Medical 
Clinic.  Once obtained, all documents 
should be permanently associated with the 
claims folder.  If these records are 
unobtainable, a negative reply should be 
noted in writing and associated with the 
claims folder.

3.  Schedule the Veteran for appropriate 
VA examinations to determine the current 
nature and likely etiology of hair loss, 
residuals associated with hysterectomy 
(claimed as sleep problems, viral 
gastritis, and muscle spasms), 
lumbosacral strain, IBS, cervical neck 
pain with bone spur, nerve root 
irritation, muscle spasms, arthritis, and 
severe left side pain, and migraine 
headaches, and the relationship, if any, 
between those conditions and the 
Veteran's service-connected abdominal 
hysterectomy due to endometriosis.  The 
claims folder must be made available to 
the examiner for review.  

Based on the examination and review of 
the record, the examiners are requested 
to express an opinion as to the 
following:  

(a) whether it is at least as likely as 
not that any currently diagnosed hair 
loss disorder, residuals associated with 
hysterectomy (sleep problems, viral 
gastritis, and muscle spasms), 
lumbosacral strain, IBS, cervical neck 
pain with bone spur, nerve root 
irritation, muscle spasms, arthritis, and 
severe left side pain, or migraine 
headaches, is causally related to or 
aggravated by the Veteran's service-
connected abdominal hysterectomy due to 
endometriosis or;

(b) whether it is at least as likely as 
not that any currently diagnosed hair 
loss disorder, residuals associated with 
hysterectomy (sleep problems, viral 
gastritis, and muscle spasms), 
lumbosacral strain, IBS, cervical neck 
pain with bone spur, nerve root 
irritation, muscle spasms, arthritis, and 
severe left side pain, or migraine 
headaches is directly related to service?

Complete rationale for any opinion 
expressed should be provided.

4.  After completing any additional 
necessary development readjudicate the 
appeal.  If any benefit sought on appeal 
remains denied, furnish the Veteran and 
her representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


